 WENTWORTH INSTITUTE345Wentworth Institute andWentworth College ofTechnology,Inc.andMassachusetts Federation ofTeachers,AmericanFederationofTeachers,AFL-CIO. Case 1-CA-9535April 29, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a charge filed on January 11, 1974, byMassachusettsFederation of Teachers, AmericanFederationof Teachers, AFL-CIO, herein called theUnion, and duly served on Wentworth Institute andWentworth College of Technology, Inc., hereincalled the Respondent, the General Counsel of theNational LaborRelationsBoard, by theRegionalDirector for Region 1, issued a complaint on January28, 1974,againstRespondent,alleging that Respon-dent had engagedin and was engaging in unfairlabor practicesaffecting commercewithin the mean-ing of Section8(a)(5) and (1) and Section 2(6) and (7)of the National LaborRelationsAct, asamended.Copies of the charge, complaint, and notice ofhearingbefore an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 4,1973,followingaBoardelectioninCase1-RC-12627 the Union was duly certified as theexclusive collective-bargaining representative of Res-pondent's employees in the unit found appropriate;'and that, commencing on or about December 17,1973, and at all times thereafter, Respondent hasrefused, and continues to date torefuse, to bargaincollectively with the Union as the exclusive bargain-ing repre-entative, although the Union has requestedand is requesting it to do so. On February 7, 1974,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On February 19, 1974, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 1,1974, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, the Respondent opposes thegrant of the Gen4raltCounsel's Motion for SummaryJudgment on the ground that the Union's certifica-tion as exclusive bargaining representative is invalidfor,inter alia,the reason§given in the Respondent'sRequest for Review in Case 1-RC-12627.Our review of the entire record herein reveals that arepresentation petition was filed on March 12, 1973,in Case 1-RC-12627 by the Union basically seekingto represent a union of the Respondent's full-timefaculty.At the hearing on the petition, the Respon-dent refused to stipulate that it was engaged incommerce or that the Union was a labor organiza-tion within the meaning of the Act. It also contendedthat the unit employees were not employees butmanagerial or supervisory under the Act, and thatthe imposition of collective bargaining upon afaculty of higher education violated the individuals'constitutional rights.In his Decision and DirectionofElection of August 21, 1973,as amended onSeptember 10, 1973, the Regional Director found (1)that, on the admitted commerce data, the Respon-dent, a nonprofit educational institution, was en-gaged in commerce under the Act and that it wouldeffectuate the policies of the Act to assert jurisdictionherein; (2) that, on the record evidence, the Unionwas a labor organization within the meaning ofSection 2(5) of the Act; and (3) that, based onestablishedBoard law, full-time faculty memberswere professional employees and not consideredmanagerial or supervisory under Section 2(12) of theAct and were entitled, as employees, to all thebenefits of collective bargaining I without any in-fringement of their constitution a1 rights, if they sodesired.The Respondent timely filed a Request for Review,again raising the issues of jurisdiction and of theallegedmanagerial and supervisory status of itsfaculty and also contending that the Board did nothave statutory power to extend its representationcase processes to the faculty of a nonprofit institu-tion such as the Respondent.It alsourged that theissue of college faculty "employee" status should bereferred to rulemaking. On I September '11, 1973, the1Official notice is taken of the record in the representation proceeding,Golden Age Beverage Co.,167 NLRB 151, enfd.415 F.2d 26 (C.A. 5, 1969);Case 1-RC-12627,as the term"record" is defined in Secs. 102.68 andIntertype Co. v. Penello,269 F.Supp.573 (D.C. Va., 1967);Follett Corp.,164102.69(f)of the Board'sRules and Regulations,Series 8, as amended.SeeNLRB 378, enfd.397 F.2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRA.LTV Electrosystemt, Inc,166 NLRB 938, enfd. 388 F.2d 683 (C.A. 4, 1968);210 NLRB No. 53 346DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard denied the Request for Review as it raised nosubstantial issues warranting review.Thereafter, inthe election conducted on September 26, 1973, amajority of the unit employees selected the Union astheir representative for the purposes of collectivebargaining with the Respondent. Accordingly, onOctober 4, 1973, the Regional Director certified theUnion as the exclusive bargaining representative ofthe employees in the appropriate unit.In the instant case,the Respondent is seeking torelitigate herein matters that were raised and deter-mined adversely to it in the underlying representa-tion case. It is well settled that in the absence ofnewly discovered or previously unavailable evidenceor special circumstances a respondent in a proceed-ing alleging a violation of Section 8(aX5) is notentitled to relitigate issues which were or could havebeen litigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.3We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a Massachusetts corporation, main-taining itsprincipal office and placesof business at550 Huntington Avenue and 30 Evans Way, Boston,Suffolk County, Massachusetts, where it is now andcontinuously has been engaged in the operation of aprivate nonprofit educational institution. Its annualgross volume of revenue for unrestricteduse exceeds$1 million. Annually it purchases goods and materi-als valued in excess of $50,000 directly from pointsoutside the Commonwealth of Massachusetts.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdictionherein.II.THE LABORORGANIZATION INVOLVEDMassachusetts Federation of Teachers,AmericanFederationofTeachers,AFL-CIO,isa labororganization within the meaning of Section 2(5) ofthe Act.III.THEUNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe followingemployees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All full-time faculty members,including Cur-riculumCenterResearchAssociateand librariansemployed by the Employerat its two institutionsin Boston,Massachusetts,but excluding part-timefaculty members,department heads,registrar, AirForceContractResearch employees,athleticdepartmentemployees, laboratory 'assistants,employeesunder the dean of students,coopera-tive students, officeclericalemployees,execu-tives,guards,and supervisors as defined in theAct.2.The certificationOn September 26, 1973, a majority of the employ-ees of Respondent in said unit,in a secret ballotelection conducted under the supervision of theRegionalDirector for Region 1, designated theUnion as their representative for the purpose ofcollectivebargainingwith the Respondent. TheUnion was certified as the collective-bargainingrepresentativeof the employees in said unit onOctober 4, 1973,and the Union continues to be suchexclusive representativewithin themeaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or aboutNovember 11, 1973, andat all times thereafter, the Unionhas requested theRespondent to bargaincollectivelywith it as theexclusivecollective-bargaining representative of allthe employees in the above-described unit. Com-mencing onor about December 17, 1973, andcontinuing at all times thereafter to date, theRespondent has refused,and continues to refuse, to2 SeePittsburghPlate Glass Co. v. N.L R.B.,313 U.S. 146, 162(1941);2(5)of the Act as this was a conclusion of law to be decided by the Board.Rules and Regulations of the Board,Secs. 102.67(f) and 102.69(c).As indicated above,the Board had decided in the underlying representation3 In its answer to the complaint, the Respondent neither admitted norcan that the Union was a labor organization under Sec.2(5) of the Act anddenied theUnion's status as a labor organization within the meaning of Sec.accordingly this matter also may not be relitigated herein. WENTWORTHrecognizeand bargain with the Union as theexclusiverepresentative for collective bargaining ofall employees in said unit.Accordingly,we find that the Respondent has,since December17, 1973, and at all times thereafter,refused tobargain collectively with the Union as theexclusive representativeof the employees in theappropriate unit,and that, by such refusal, Respon-dent has engaged in and is engagingin unfair laborpracticeswithin the meaning of Section 8(aX5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above,occurring in connection with its opera-tions describedin sectionI,above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtendto lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaginginunfair labor practices within themeaningof Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signedagreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a Lar-mar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);BurnettConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Wentworth Institute and Wentworth College ofTechnology, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.Massachusetts Federation of Teachers, Ameri-INSTITUTE347can Federation of Teachers,AFL-CIO,is a labororganization within the meaning of Section 2(5) ofthe Act.3.All full-time faculty members,including Cur-riculum Center Research Associate and librariansemployed bythe Employer at its two institutions inBoston,Massachusetts,but excluding part-timefacultymembers,department heads,registrar,AirForce Contract Research employees,athletic depart-ment employees,laboratoryassistants,employeesunder the dean of students,cooperative students,office clerical employees,executives,guards, andsupervisors as definedin the Act,constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since October 4, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or aboutDecember 17, 1973,and at all times thereafter,to bargaincollectivelywith the above-named labor organization as - theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(aX5) of theAct.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained,and coerced, andis interferingwith, restraining, and coercing,employ-ees in the exercise of the rights guaranteed to them inSection 7of the Act, and therebyhas engaged in andisengaging in unfair labor practices within themeaning of Section8(a)(1) of the Act.7.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Wentworth Institute andWentworth College ofTechnology, Inc., Boston, Massachusetts, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay,wages,hours, and other terms andconditions of employment with Massachusetts Fed-eration of Teachers, American Federation of Teach-ers,AFL-CIO, as the exclusive bargaining represent-ative of its employees in the following appropriateunit: 348DECISIONSOF NATIONALLABOR RELATIONS BOARDAll full-,time faculty members, including Cur-riculum Center Research Associate and librariansemployed bythe Employer at its two institutionsin Boston,Massachusetts,but excluding part-timefaculmembers,department heads,registrar, AirForcqContractResearch employees,athleticdepwent employees,laboratoryassistants,em loyees under the dean of students,coopera-testudents,office clerical employees, execu-tees,guards,and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Boston, Massachusetts, institutionscopies of the attached notice marked "Appendix." AlCopies of said notice, on forms provided by theRegionalDirector for Region 1 after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgmentof a UnitedStates Courtof Appeals, the wordsin the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"PostedPursuant to aJudgment of the United States Courtof AppealsEnforcing an Order of theNational LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTrefuse to bargain collectivelyconcerning rates of pay, wages,hours,and otherterms and conditions of employment with Massa-chusetts Federation of Teachers,American Fed-eration ofTeachers, AFL-CIO,as the exclusiverepresentativeof the employeesin the bargainingunitdescribed below.WE WILL NOTin any like or related mannerinterferewith,restrain, or coerce our employeesin the exerciseof the rightsguaranteed them bySection 7 of the Act.WE WILL, upon request,bargainwith theabove-named Union,as the exclusive representa-tiveof all employeesin the bargaining unitdescribed below, with respect to rates of pay,wages,hours, and otherterms and conditions ofemployment, and, if an understanding is reached,embody such understandingin a signed agree-ment. The bargainingunit is:All full-time facultymembers,includingCurriculum CenterResearchAssociate andlibrarians employed by the Employer at itstwo institutionsinBoston,Massachusetts,but excluding part-time facultymembers,department heads, registrar, Air Force Con-tractResearch employees, athletic depart-ment employees, laboratoryassistants, em-ployees under thedean of students,coopera-tivestudents,officeclericalemployees,executives, guards, and supervisors as de-fined in the Act.WENTWORTH INSTITUTEAND WENTWORTHCOLLEGE OFTECHNOLOGY, INC.(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedays from the dateof posting and must not bealtered, defaced,or covered by any othermaterial.Any questionsconcerning this notice or compli-ance withitsprovisionsmay be directed to theBoard'sOffice, Seventh Floor,Bulfinch Building, 15New ChardonStreet,Boston,Massachusetts 02114,Telephone 617-223-3300.